ACCEPTED
                                                                                                        03-15-00233-CR
                                                                                                                6911298
                                          RICHARD E. WETZEL                                  THIRD COURT OF APPEALS
                                            ATTORNEY AT LAW                                             AUSTIN, TEXAS
                                                                                                   9/14/2015 2:14:20 PM
                                                                                                      JEFFREY D. KYLE
                                      1411 WEST AVENUE, SUITE 100                                                CLERK
                                            AUSTIN, TX 78701
                                              (512)469-7943
Board Certified Criminal Law                                                       (512) 474-5594- fax
And Criminal Appellate Law by                                                     RECEIVED
                                                                           wetzel_law         IN
                                                                                       @141!westcom
The Texas Board of Legal Specialization                                     3rdinalAppealsLawyer
                                                                www. TexasCrim   COURT OF APPEALS.com
                                                                               AUSTIN, TEXAS
                                           September 14, 2015               9/14/2015 2:14:20 PM
                                                                              JEFFREY D. KYLE
                                                                                    Clerk
 Heather N Kellar
 Coma! County District Clerk
 150 N. Seguin Ave,, Ste, 304
 New Braunfels, TX
 78130

                  Re: State of Texas v, Isreal Reyes, Sr,, No, CR2012-428 and Isreal
                  Reyes, Sr, v, State of Texas, No, 03-15-00233-CR in the Third Court
                  of Appeals

 Dear Clerk Kellar:

        Pursuant to TEX, R, APP, P, 34,5(c)(l), this letter will serve as my official
 request for you to prepare and file a supplemental Clerk's Record in the above-
 styled and numbered cause, The Clerk's Record previously filed does not contain
 the complete court's charge to the jury from the guilt or innocence phase oftriaL
 Pages 11- 13 of the charge are missing from the clerk's record, Please file the
 supplement with the Third Court of Appeals,

         Thank you for your attention to this matter.

                                                              Sincerely,

                                                              Is/Richard E, Wetzel
                                                              Richard E, Wetzel
                                                              Attorney at Law

 cc: Court of Appeals
     Josh Presley